  Case: 1:17-md-02804-DAP Doc #: 2658 Filed: 09/25/19 1 of 7. PageID #: 416400



                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION
IN RE NATIONAL PRESCRIPTION                   MDL No. 2804
OPIATE LITIGATION
                                              Case No. 17-md-2804
This document relates to:
                                              Hon. Dan Aaron Polster

Track One Cases




                 DEFENDANTS’ PROPOSED ADDITIONAL
   QUESTIONS FOR VOIR DIRE AND REQUEST FOR CLARIFICATION OF VOIR
                            DIRE PROCESS


                                                I.

      Defendants’ Proposed Additional Questions for Court’s Voir Dire Examination

       Pursuant to the Court’s directive (Dkt. 1598 at III(b)(3)), Defendants request that the Court

consider adding the following questions to the Court’s voir dire examination of the jury panel:


1.    Do you have any negative opinions about drug distributors, pharmaceutical companies, or
pharmacies?

2.    Do you believe there should be more regulation of large corporations, such as
pharmaceutical companies and drug distributors?

3.      This case is being brought by Cuyahoga County and Summit County against large
companies, from outside of the State of Ohio – based on that, would anyone on the jury panel
tend to start out favoring the Counties in this case?

4.     If the counties fail to prove their case, would you be able to award them zero damages
even though you may live in one of those Counties?

5.     Have you or anyone close to you ever taken an opioid pain medication? If so, who is the
person, when did the person take the medication and what is the person's experience with the
medication?
  Case: 1:17-md-02804-DAP Doc #: 2658 Filed: 09/25/19 2 of 7. PageID #: 416401



6.      Is there anyone on the jury panel who thinks that opioid medications cannot ever be used
safely?

7.      When you have received a prescription from a doctor for a medication you have never
taken before, who has ever done internet research on the new medication? Who has not done
internet or other research on a new prescription?

8.      Have you heard, read, or seen anything about lawsuits against any of the following
entities? [Read a list of Track 1 Defendants.]

9.     Having now heard something about this lawsuit, is there anyone who has any experience,
knowledge, opinions or feelings that may be relevant to the issues in this case? Please explain
what those are.

10.    Do you think that even though the burden is on the plaintiffs to prove their case, the
defendants should have to prove they did nothing wrong?

11.     Would it be difficult for you to follow a law that stated that corporations and the parties
suing the corporations must be treated equally in a lawsuit?

12.    There will evidence in this case about law enforcement. Again, we know from your
questionnaires who has worked in law enforcement. Who has ever seriously thought about
working in law enforcement? Who would say that they hold law enforcement in high regard?

13.    Do you think that since there are multiple defendants here in this lawsuit then that
probably means those who are being sued likely did something wrong?

14.    There are several separate and distinct Defendants named in this case – is there anyone
here who would be unable or unwilling to consider the evidence, if any, as to each separate
defendant rather than grouping the Defendants together when considering the questions you will
be asked to decide in this case?


                                                 II.

                   Defendants’ Comments on Court’s Boilerplate Voir Dire

       Defendants have reviewed the Court’s “boilerplate” voir dire previously provided by the

Special Master and respectfully provide the following comments.             Defendants believe the

following questions on the Court’s “boilerplate” list are redundant of information received via the

Juror Questionnaire and can be eliminated: 1-4, 14-17, 30-31. Defendants agree that the Court

should ask the jury panel the following questions from the “boilerplate” list: 5, 10-13, 18-29.
  Case: 1:17-md-02804-DAP Doc #: 2658 Filed: 09/25/19 3 of 7. PageID #: 416402



Finally, Defendants suggest that questions 6-9 would need to be modified so as to address the

corporate (rather than individual) parties in this case.

                                                 III.

                  Defendants’ Request for Clarification of Voir Dire Process

       Given outstanding questions regarding the Court’s recent orders on voir dire, see Dkts. 158

at III(b)(3), Dkt. 2594, Defendants respectfully request a conference with the Court to discuss the

the voir dire process.


 Dated:     September 25, 2019                      Respectfully Submitted,


  /s/ Geoffrey E. Hobart                             /s/ Enu Mainigi
 Geoffrey E. Hobart                                 Enu Mainigi
 Mark H. Lynch                                      WILLIAMS & CONNOLLY LLP
 Sonya D. Winner                                    725 Twelfth Street NW
 COVINGTON & BURLING LLP                            Washington, DC 20005
 One CityCenter                                     Tel: (202) 434-5000
 850 Tenth Street NW                                Fax: (202) 434-5029
 Washington, DC 20001                               emainigi@wc.com
 Tel: (202) 662-5281
 ghobart@cov.com                                    Counsel for Cardinal Health, Inc.
 mlynch@cov.com
 swinner@cov.com

 Counsel for McKesson Corporation
Case: 1:17-md-02804-DAP Doc #: 2658 Filed: 09/25/19 4 of 7. PageID #: 416403




 /s/ Robert A. Nicholas                /s/ Kaspar Stoffelmayr
Robert A. Nicholas                    Kaspar Stoffelmayr
Shannon E. McClure                    Brian C. Swanson
REED SMITH LLP                        Katherine M. Swift
Three Logan Square                    Matthew W. Brewer
1717 Arch Street, Suite 3100          BARTLIT BECK LLP
Philadelphia, PA 19103                54 West Hubbard Street
Tel: (215) 851-8100                   Chicago, IL 60654
Fax: (215) 851-1420                   Tel: (312) 494-4400
rnicholas@reedsmith.com               Fax: (312) 494-4440
smcclure@reedsmith.com                kaspar.stoffelmayr@bartlitbeck.com
                                      brian.swanson@bartlitbeck.com
Counsel for AmerisourceBergen Drug    kate.swift@bartlitbeck.com
Corporation                           matthew.brewer@bartlitbeck.com

                                      Alex J. Harris
                                      BARTLIT BECK LLP
                                      1801 Wewatta Street, Suite 1200
                                      Denver, CO 80202
                                      Tel: (303) 592-3100
                                      Fax: (303) 592-3140
                                      alex.harris@bartlitbeck.com

                                      Counsel for Walgreen Co. and Walgreen
                                      Eastern Co.
Case: 1:17-md-02804-DAP Doc #: 2658 Filed: 09/25/19 5 of 7. PageID #: 416404



 /s/ Wendy West Feinstein
Wendy West Feinstein                             /s/ Charles C. Lifland
MORGAN, LEWIS & BOCKIUS LLP                     Charles C. Lifland
One Oxford Centre, Thirty-Second Floor          Sabrina H. Strong
Pittsburgh, PA 15219-6401                       O’MELVENY & MYERS LLP
Tel: (412) 560-7455                             400 S. Hope Street
Fax: (412) 560-7001                             Los Angeles, CA 90071
wendy.feinstein@morganlewis.com                 Tel: (213) 430-6000
                                                clifland@omm.com
Steven A. Reed                                  sstrong@omm.com
Eric W. Sitarchuk
Harvey Bartle                                   Daniel M. Petrocelli
Rebecca J. Hillyer                              Amy R. Lucas
MORGAN, LEWIS & BOCKIUS LLP                     O’MELVENY & MYERS LLP
1701 Market Street                              1999 Avenue of the Stars, 8th Floor
Philadelphia, PA 19103-2921                     Los Angeles, CA 90067-6035
Tel: (215) 963-5000                             Tel: (310) 553-6700
Fax: (215) 963-5001                             dpetrocelli@omm.com
steven.reed@morganlewis.com                     alucas@omm.com
eric.sitarchuk@morganlewis.com
harvey.bartle@morganlewis.com                   Counsel for Janssen Pharmaceuticals, Inc.,
rebecca.hillyer@morganlewis.com                 Johnson & Johnson, Janssen Pharmaceutica,
                                                Inc. n/k/a Janssen Pharmaceuticals, Inc., and
Nancy L. Patterson                              Ortho-McNeil-Janssen Pharmaceuticals, Inc.
MORGAN, LEWIS & BOCKIUS LLP                     n/k/a Janssen Pharmaceuticals, Inc.
1000 Louisiana Street, Suite 4000
Houston, Texas 77002-5005
Tel: (713) 890-5195
Fax: (713) 890-5001
nancy.patterson@morganlewis.com


Counsel for Teva Pharmaceuticals USA, Inc.,
Cephalon, Inc., Watson Laboratories, Inc.,
Actavis LLC, Actavis Pharma, Inc. f/k/a
Watson Pharma, Inc., Warner Chilcott
Company, LLC, Actavis South Atlantic LLC,
Actavis Elizabeth LLC, Actavis Mid Atlantic
LLC, Actavis Totowa LLC, Actavis Kadian
LLC, Actavis Laboratories UT, Inc. f/k/a
Watson Laboratories, Inc.-Salt Lake City, and
Actavis Laboratories FL, Inc., f/k/a Watson
Laboratories, Inc.-Florida
Case: 1:17-md-02804-DAP Doc #: 2658 Filed: 09/25/19 6 of 7. PageID #: 416405




  /s/ John P. McDonald
John P. McDonald
C. Scott Jones
Lauren M. Fincher
Brandan J. Montminy
LOCKE LORD LLP
2200 Ross Avenue, Suite 2800
Dallas, TX 75201
Tel: (214) 740-8000
Fax: (214) 756-8758
jpmcdonald@lockelord.com
sjones@lockelord.com
lfincher@lockelord.com
brandan.montminy@lockelord.com

Counsel for Henry Schein, Inc. and Henry
Schein Medical Systems, Inc.
  Case: 1:17-md-02804-DAP Doc #: 2658 Filed: 09/25/19 7 of 7. PageID #: 416406



                                CERTIFICATE OF SERVICE

       I hereby certify that on September 25, 2019 a copy of the foregoing has been served on the

Parties, the Court, and the Special Masters.


Dated: September 25, 2019                      By: /s/ Wendy West Feinstein
                                               Wendy West Feinstein
                                               MORGAN, LEWIS & BOCKIUS LLP
                                               One Oxford Centre, Thirty-Second Floor
                                               Pittsburgh, PA 15219
                                               Tel: (412) 560-3300
                                               wendy.feinstein@morganlewis.com
